 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT TACOMA

 6   AMERICAN PACIFIC MORTGAGE
     CORPORATION,                                           Case No. C19-749 RSM-TLF
 7
                               Plaintiff,                   ORDER GRANTING DEFENDANT
 8          v.                                              GENEVA FINANCIAL LLC’S
                                                            MOTION TO VACATE CLERK’S
 9   FINANCE OF AMERICA MORTGAGE LLC,                       ENTRY OF DEFAULT

10                             Defendants.

11
            The Court, having reviewed plaintiff's complaint, the Report and Recommendation of
12
     Judge Theresa L. Fricke, United States Magistrate Judge, and objections to the report and
13
     recommendation, if any, and the remaining record, does hereby find and ORDER:
14
            (1)    the Court adopts the Report and Recommendation;
15
            (2)    there is good cause to set aside the entry of default against Defendant Geneva
16
                   Financial LLC; and
17
            (3)    the Court GRANTS Defendant Geneva Financial LLC’s motion to vacate the
18
                   clerk’s entry of default.
19

20          Dated this 3rd day of December, 2019.

21

22                                               A
                                                 RICARDO S. MARTINEZ
23                                               CHIEF UNITED STATES DISTRICT JUDGE

24

25   ORDER GRANTING DEFENDANT GENEVA FINANCIAL
     LLC’S MOTION TO VACATE CLERK’S ENTRY OF
     DEFAULT - 1
